 
 
I 
111th CONGRESS
1st Session
H. R. 2707 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2009 
Mr. Smith of Washington (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a program to improve freight mobility in the United States, to establish the National Freight Mobility Infrastructure Fund, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Freight Mobility Infrastructure Act. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Title I—National Freight Mobility Infrastructure Improvement Program 
Sec. 101. Definitions. 
Sec. 102. Establishment of program. 
Sec. 103. Applications. 
Sec. 104. Competitive project selection and eligibility criteria for grants. 
Sec. 105. Funding agreements. 
Sec. 106. Grant requirements. 
Sec. 107. Annual report. 
Sec. 108. Applicability of title 23. 
Sec. 109. Regulations. 
Title II—Funding 
Sec. 201. Establishment of National Freight Mobility Infrastructure Fund. 
Sec. 202. Freight mobility infrastructure tax.  
INational Freight Mobility Infrastructure Improvement Program 
101.DefinitionsIn this title, the following definitions apply: 
(1)Designated entityThe term designated entity means— 
(A)an entity designated by the chief executive officer of a State (or the chief executive officer’s designee) as eligible to apply for and receive funding under the program established under section 102; and 
(B)a regional authority if the authority is responsible under the laws of a State for a capital project. 
(2)Eligible project costsThe term eligible project costs means the— 
(A)reimbursement of the costs of development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(B)the costs of construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. 
(3)Eligible projectThe term eligible project means any freight mobility infrastructure project that meets the criteria established in section 104. 
(4)SecretaryThe term Secretary means the Secretary of Transportation.  
(5)StateThe term State has the meaning given such term in section 101(a) of title 23, United States Code. 
102.Establishment of program 
(a)In generalThe Secretary shall establish a program to provide grants to States and designated entities for projects to improve the efficiency of freight mobility in the United States. 
(b)Overhead costsIn carrying out the program, the Secretary shall seek to minimize administrative costs, including overhead, enforcement, and auditing costs. 
103.ApplicationsA State or designated entity seeking to receive a grant under this title for an eligible project shall submit to the Secretary an application in such form and in accordance with such requirements as the Secretary may require. 
104.Competitive project selection and eligibility criteria for grants 
(a)Selection of projectsIn carrying out this title, the Secretary shall— 
(1)award grants on a competitive basis; 
(2)conduct a national solicitation for applications; and 
(3)establish criteria for selecting among freight projects of national and regional significance that include, but are not limited to, those which enable— 
(A)the construction of grade separations at railroad, highway, and railroad-highway junctions; 
(B)the construction of railroad bypasses and spurs; 
(C)the construction of railroad side tracks; 
(D)the expansion of rail and highway tunnels to accommodate larger, taller, and additional volumes of vehicular and rail freight and container stacks; 
(E)the addition of railroad track and intermodal facilities at international gateways, land, air, and sea ports, points of congestion, and logistic centers; 
(F)highway and road construction (including reinforcement for heavy weight vehicles and heavy traffic volume) at international gateways, land, air, and sea ports, points of congestion, and logistic centers to better accommodate and speed the flow of freight traffic; 
(G)the construction and improvement of rail and highway bridges that carry a substantial amount of freight; 
(H)the construction of highway ramps that carry a substantial amount of freight; and 
(I)the construction of highway lanes, including lanes that segregate freight and passenger vehicular traffic. 
(b)Project requirementsThe Secretary may approve a grant under this title for a project only if the Secretary determines that the project— 
(1)will improve freight mobility and national freight capacity and efficiency;  
(2)is cost-effective;  
(3)is based on the results of preliminary engineering; 
(4)is justified based on extent to which the project— 
(A)will enhance national and regional economies by allowing for economic development, growth, and efficiency as measured by— 
(i)the impact on the Nation’s gross domestic product; 
(ii)increases in new businesses and jobs and retention of existing businesses and jobs; 
(iii)State and local tax receipts; and 
(iv)improved safety as measured by reductions in accidents, injuries, and fatalities; and 
(B)seeks to maximize economic opportunities for communities; and  
(5)is supported by an acceptable degree of non-Federal financial commitments, as determined under subsection (d). 
(c)Selection considerationsIn selecting a project under this title, the Secretary shall consider the extent to which the project— 
(1)improves freight mobility and national freight capacity and efficiency;  
(2)is cost effective;  
(3)complements and supports the objectives of a strategic freight plan to be developed by the State or designated entity in accordance with such requirements as the Secretary may prescribe;
(4)facilitates freight throughput of higher volume and values; 
(5)uses operational efficiencies, including intelligent transportation systems, that enhance the efficiency or effectiveness (or both) of the project; 
(6)enhances national and regional economies by allowing for economic development, growth, and efficiency;  
(7)helps maintain or protect the environment; 
(8)improves safety as measured by reductions in accidents, injuries, and fatalities; and 
(9)is supported by an acceptable degree of non-Federal financial commitments, as determined under subsection (d).  
(d)Non-Federal financial commitment 
(1)RequirementsIn evaluating a project under this section, the Secretary shall require that— 
(A)the proposed project plan provides for the availability of contingency amounts that the Secretary determines to be reasonable to cover unanticipated cost increases; and 
(B)each proposed non-Federal source of capital and operating financing is stable, reliable, and available within the proposed project timetable. 
(2)ConsiderationsIn assessing the stability, reliability, and availability of proposed sources of non-Federal financing under paragraph (1)(B), the Secretary shall consider— 
(A)existing financial commitments; 
(B)the degree to which financing sources are dedicated to the purposes proposed; 
(C)any debt obligation that exists or is proposed by the recipient for the proposed project; and 
(D)the extent to which the project has a non-Federal financial commitment that exceeds the required non-Federal share of the cost of the project. 
(e)Project evaluation 
(1)In generalA proposed project may advance from preliminary engineering to final design and construction only if the Secretary finds that the project meets the requirements of this section and there is a reasonable likelihood that the project will continue to meet such requirements. 
(2)Evaluation and ratingIn making such findings, the Secretary shall evaluate and rate the project as highly recommended, recommended, or not recommended based on the results of preliminary engineering, the project selection considerations, and the degree of non-Federal financial commitment, as required under this title. In rating the projects, the Secretary shall provide, in addition to the overall project rating, individual ratings for each of the project selection considerations. 
(3)PriorityThe Secretary shall award grants first for projects designated as ‘highly recommended’ and next for projects designated as ‘recommended’, in an order based upon the extent to which each project adheres to the project selection considerations applicable to the project under this section. 
(f)Distribution among StatesNot to exceed 10 percent of the funds made available to carry out this title in a fiscal year may be used to make grants for projects located in a single State. 
105.Funding agreements 
(a)Full funding grant agreements 
(1)In generalA project financed under this title shall be carried out through a full funding grant agreement. The Secretary shall enter into a full funding grant agreement based on the evaluations and ratings required under section 104(e). 
(2)TermsIf the Secretary makes a full funding grant agreement with an applicant, the agreement shall— 
(A)establish the terms of participation by the United States Government in a project under this section; 
(B)establish the maximum amount of Government financial assistance for the project; 
(C)cover the period of time for completing the project, including a period extending beyond the period of an authorization; and 
(D)make timely and efficient management of the project easier according to the laws of the United States. 
(3)AgreementAn agreement under this subsection obligates an amount of available budget authority specified in law and may include a commitment, contingent on amounts to be specified in law in advance for commitments under this subsection, to obligate an additional amount from future available budget authority specified in law. The agreement shall state that the contingent commitment is not an obligation of the Government. Interest and other financing costs of efficiently carrying out a part of the project within a reasonable time are a cost of carrying out the project under a full funding grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. The applicant shall certify, in a way satisfactory to the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financing terms. 
(b)AmountsThe total estimated amount of future obligations of the Government and contingent commitments to incur obligations covered by all full funding grant agreements may be not more than the greater of the amount authorized to carry out this section or an amount equivalent to the last 2 fiscal years of funding authorized to carry out this section less an amount the Secretary reasonably estimates is necessary for grants under this section not covered by a full funding grant agreement. The total amount covered by full funding grant agreements may be not more than a limitation specified in law. 
106.Grant requirements 
(a)Highway construction projectsA grant for the construction of a highway under this title shall be subject to all of the requirements of title 23, United States Code. 
(b)Other terms and conditionsThe Secretary shall require that all grants under this title be subject to all terms, conditions, and requirements that the Secretary decides are necessary or appropriate for purposes of this section, including requirements for the disposition of net increases in the value of real property resulting from the project assisted under this title. 
(c)Government’s share of project costBased on engineering studies, studies of economic feasibility, and information on the expected use of equipment or facilities, the Secretary shall estimate the cost of a project receiving assistance under this title. A grant for the project shall not exceed 80 percent of the project cost. 
107.Annual reportNot later than the first Monday in February the year after the date of enactment of this Act and each year thereafter, the Secretary shall submit to the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives and the Committees on Commerce, Science, and Transportation and Appropriations of the Senate a report that includes— 
(1)a proposal on the allocation of amounts to be made available to finance grants under this section; 
(2)evaluations and ratings, as required under section 104(e); and 
(3)recommendations of projects for funding based on the evaluations and ratings and on existing commitments and anticipated funding levels for the next 3 fiscal years and for the next 10 fiscal years based on information currently available to the Secretary. 
108.Applicability of title 23Funds made available to carry out this title shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code, except that such funds shall not be transferable and shall remain available until expended and the Federal share of the cost of a project under this section shall be as provided in this title. 
109.RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations to carry out this title. 
IIFunding 
201.Establishment of National Freight Mobility Infrastructure Fund 
(a)Establishment of the FundThere is established in the Treasury a separate account which shall be known as the National Freight Mobility Infrastructure Fund (in this section referred to as the Fund). 
(b)Deposits into the FundThe account shall consist of amounts transferred to the Fund under section 4286 of the Internal Revenue Code of 1986.  
(c)Expenditures from Fund 
(1)In generalAmounts in the account shall be made available to the Secretary of Transportation for each of the fiscal years 2011 to 2036, without further appropriation, for making expenditures to meet the obligations of the United States to carry out this Act. 
(2)Administrative expensesNot more than 4 percent of the amounts made available to the Secretary under this section for a fiscal year may be used for administrative expenses of the Secretary in carrying out this Act. 
202.Freight mobility infrastructure tax 
(a)Imposition of TaxChapter 33 of the Internal Revenue Code of 1986 is amended by adding after subchapter C the following new subchapter: 
 
DTransportation by Freight Rail and Highway 
 
Sec. 4286. Imposition of tax. 
4286.Imposition of tax 
(a)In generalThere is hereby imposed upon taxable ground transportation of property within the United States a tax equal to 1 percent of the fair market value of such transportation. 
(b)Fair market value of taxable ground transportation 
(1)Transportation by unrelated personsIn the case of amounts paid to an unrelated person engaged in the business of transporting property by freight rail or highway for hire, the fair market value shall be the amount paid for transporting such property. 
(2)Transportation by related personsIn the case of transportation of property by the taxpayer or a person related to the taxpayer, the fair market value of such transportation shall be the amount which would be paid for transporting such property if such property were transported by an unrelated person, determined on an arms’ length basis. 
(c)By whom paid 
(1)In generalExcept as provided by paragraph (2), the tax imposed by subsection (a) shall be paid— 
(A)by the person making the payment subject to tax; or 
(B)in the case of transportation by a related person, by the person for whom such transportation is made. 
(2)Payments made outside the United StatesIf a payment subject to tax under subsection (a) is made outside the United States and the person making such payment does not pay such tax, such tax shall be paid by the person to whom the property is delivered in the United States after the final segment of transportation in the United States.  
(3)Determinations of amounts paid in certain casesFor purposes of this section, rules similar to the rules of section 4271(c) shall apply. 
(d)Transfer of amounts equivalent to tax to National Freight Mobility Infrastructure FundThere are hereby appropriated to the National Freight Mobility Infrastructure Fund amounts equivalent to the taxes received in the Treasury under subsection (a). 
(e)DefinitionsFor purposes of this part— 
(1)Taxable ground transportationThe term taxable ground transportation means transportation of property by— 
(A)freight rail, or 
(B)commercial motor vehicle (as defined in section 31101(1) of title 49, United States Code) for a distance of more than 50 miles. 
(2)Related personA person (hereinafter in this paragraph referred to as the related person) is related to any person if the related person bears a relationship to such person specified in section 267(b) or 707(b)(1), or the related person and such person are engaged in trades or businesses under common control (within the meaning of subsections (a) and (b) of section 52). For purposes of the preceding sentence, in applying section 267(b) or 707(b)(1), 10 percent shall be substituted for 50 percent. 
(f)Exemption for United States and possessions and State and local governmentsSubsection (a) shall not apply to the transportation of property purchased for the exclusive use of the United States, or any State or political subdivision thereof. For purposes of the preceding sentence, the term State includes the District of Columbia. . 
(b)Credits or refunds to persons who collected certain taxesSection 6415 of such Code is amended by striking or 4271 each place it appears and inserting 4271, or 4286.
(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations to carry out the amendments made by this section. 
(d)Effective dateThe amendments made by this section shall apply to transportation beginning on or after the last day of the 180-day period beginning on the date of the issuance of regulations under subsection (c).   
 
